0                              0
                                              •
                                                           "




    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK

    BYRON SMITH,                                               Case No. l:19-cv-4119                            •

                  Plaintiff,
                                                                       -· ----- --============:;,
                                                                 ' I   I 'I..,.)( SDNY
                                                                 I
           - against-                                            . ; \()CUMENT

    WOW MEDIA PRODUCTS, INC.                                     \ l· LECTRONICALLYFll,ED
                                                                       DOC #: _ __._~.,...,_7Jlll:'.'+r-.-r--
                  Defendant.                                           DATE rn_En: --'4--...,_..__~----




    Because the parties have reached a settlement in principle, the Court hereby

    administratively dismissed the above-captioned case with the right to re-open the case

    within 30 days if the parties have not submitted their stipulation of settlement and voluntary

    dismissal.



    Dated:_~/-'--+--0_,_~_,__,__U~,1-
